Citation Nr: 0920312	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the cervical spine, claimed as a neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to October 
1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at September 2008 hearing 
before the undersigned in Washington, D.C.  A hearing 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before it is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes affording 
the Veteran a VA examination under the facts and 
circumstances of this case.

The Veteran contends her current cervical spine disorder is 
related to three motor vehicle accidents that occurred during 
service and resulted in neck injuries.  These motor vehicle 
accidents are documented in her service treatment records 
(STRs).  

Although the Veteran asserts that she was treated by a 
chiropractor for neck pain within 1 year after separation 
from service, there is no documentation of any treatment 
until 1997, 11 years after separation.  However, the claims 
file contains a favorable opinion from a private treating 
physician, C. M. C., D.C. relating the Veteran's current neck 
disorder to the 3 in-service motor vehicle accidents.  

In a November 2007 letter, Dr. C. M. C. stated the Veteran 
began treatment in December 2005 for neck and left shoulder 
pain, with numbness and tingling in the left arm.  The 
symptoms were constant and moderate, and decreased in 
severity over time to intermittent and mild.  There was 
decreased cervical range of motion and cervical distraction.  
X-rays revealed degenerative changes in the cervical spine.  

Dr. C. M. C. wrote another letter in November 2008, wherein 
she added that the degeneration noted on the x-rays taken in 
December 2005 was advanced for the Veteran's age, and that 
the degeneration noted was congruent with the Veteran's 
history of multiple whiplash injuries sustained in past motor 
vehicle accidents.  

Finally, in December 2008, Dr. C. M. C. wrote that the 
Veteran's current diagnoses were cervical radiculitis, 
cervical disc degeneration, shoulder joint pain, and 
encephalgial.  Further, the doctor stated that research 
showed that 43 percent of patients will suffer long-term 
symptoms following a whiplash injury, and 84 percent of 
patients will suffer long-term symptoms following a second 
whiplash injury.  It was noted that long-term symptoms 
following whiplash injuries can take years to occur.  The 
doctor stated that the Veteran had sustained 3 whiplash 
injuries from the 3 motor vehicle accidents she was involved 
in, and opined that she had a greater than 90 percent chance 
of having long-term symptoms caused by the 3 motor vehicle 
accidents.  
  
In light of the documentation of an in-service neck injury 
and the favorable nexus opinion of Dr. C. M. C., the Board 
feels that an examination is necessary to clarify these 
issues.  Indeed, 38 C.F.R. § 3.159(c)(4) states as follows:

A medical examination or medical opinion is 
necessary if the information and evidence of record 
does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains 
competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury or disease in 
service...and (C) Indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury, or disease in service...

The Board believes the elements listed above are present 
in this case, and that additional information is 
necessary in order to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an examination with 
regard to the causation or etiology of her 
currently claimed cervical spine 
disorder(s).  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and a complete rationale for 
any opinion expressed should be provided.  
The claims file must be made available to 
the examiner for review of the medical 
history in conjunction with the 
examination.  

a.  Specifically, the examiner should 
identify all diagnosable cervical spine 
disorder(s) currently present and address 
the issue of whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that any currently 
diagnosed cervical spine disorder was 
incurred during active service, or 
whether such incurrence is unlikely 
(i.e., less than a 50-50 probability).  
The examiner must provide an explanation 
for the opinion reached, to include the 
significance of the Veteran's three in-
service motor vehicle accidents, the gap 
in time between separation from service 
in 1986 and the first documented 
treatment for neck pain in 1997, and the 
November and December 2008 opinions 
offered by Dr. C. M. C.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and her representative 
should be furnished a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




